Citation Nr: 0707192	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-28 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and veteran's daughter




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  He died in April 2003.  The appellant is the 
veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran died in April 2003; a certificate of death 
provides that the immediate cause of death was aspiration 
pneumonia.  A back injury with chronic pain was identified as 
a other significant condition contributing to death but not 
resulting in the underlying cause.

2.  At the time of the veteran's death, service connection 
had been established for low back strain with post-operative 
herniated disc and multilevel disc derangement, evaluated as 
60 percent disabling.  

3.  There is no nexus between the cause of the veteran's 
death and his period of service or his service-connected 
disability.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

When a veteran dies from a service-connected or compensable 
disability, the Secretary shall pay dependency and indemnity 
compensation to such veteran's surviving spouse, children or 
parents.  38 U.S.C.A. § 1310.  Service connection for the 
cause of the veteran's death may be granted when the 
disability causing such veteran's death was incurred or 
aggravated while in military service, or he died during such 
service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312.  The principal cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The contributory 
cause of death is one that contributed substantially or 
materially to cause death, combined to cause death, or aided 
or lent assistance to the production of death.  38 C.F.R.  
§ 3.312(c).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A 
service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

The weight the Board places on a medical professional's 
opinion depend on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board). 

The veteran died in April 2003.  A certificate of death 
provides that the immediate cause of death was aspiration 
pneumonia.  A back injury with chronic pain was identified as 
other significant condition contributing to death but no 
resulting in the underlying cause.

At the time of the veteran's death, service connection had 
been established for low back strain with post-operative 
herniated disc and multilevel disc derangement, evaluated as 
60 percent disabling

The Board observes that the veteran's service medical records 
are negative for any complaints, symptoms, findings or 
diagnoses related to his terminal aspiration pneumonia.  

The competent post-service medical evidence includes no 
medical opinion or other medical evidence linking directly 
the veteran's fatal condition to his service.  The earliest 
medical evidence of pneumonia in the record is dated decades 
after the veteran's separation from service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).    

In an April 2003 letter, the veteran's treating physician at 
the time of his death, J.W.S., Ph.D., M.D., wrote that the 
use of sedating pain medications and generally progressive 
disability associated with the back injury "at least" 
contributed to the veteran's ultimate death related to 
aspiration.  

In a second letter dated the same day, but not received in 
December 2006, Dr. S. simply replaced the words "at least" 
with "more likely than not".

In a December 2003 letter, another of the veteran's treating 
physicians, K.A.G., M.D., referred to the veteran's 
intractable, severe low back pain secondary to post-
laminectomy syndrome and failed back surgery syndrome, with 
fusions in 1964 and 1966; cervical spine surgery in May 2001; 
and lumbar laminectomy in June 2001.  Dr. G. stated he 
believed that the veteran's overall physical condition 
contributed to his having episodes of aspiration pneumonia, 
from which he ultimately died.  

In a second letter dated the same day, but not received until 
December 2006, Dr. G. simply added the words "more likely 
than not" to his opinion.  

Overall, the opinions from Dr. S. and Dr. G. provide some 
evidence in favor of the appellant's claim, due to the fact 
that they were provided by medical doctors.  However, their 
value is limited by the fact that the opinions do not set 
forth any clear rationale, or indicate that they are based on 
any medical research, as to how a back disorder could have 
caused the veteran's death.  While clearly the veteran's 
service connected disorder would have limited his mobility, 
the basis of how the back disorder could have caused or 
contributed to the disorder that lead to the death of a 
veteran is very unclear based on the limited explanations of 
these doctors.

The opinions also appear to have been made without benefit of 
a review of the entire medical record.  The Court has held 
that VA cannot reject a medical opinion simply because it is 
based on a history supplied by the veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).  In 
this case, the Board finds that these opinions are entitled 
to limited probative value as they point to no objective 
medical findings in the record demonstrating that the 
veteran's service-connected back condition resulted or 
contributed to his terminal illness.

In an April 2004 opinion, a VA examiner stated that he had 
reviewed the veteran's claims file, including Dr. G.'s 
initial letter.  The VA examiner reviewed the facts of the 
veteran's case.  The examiner stated that there was no 
evidence in the literature that general debilitation or 
degenerative disc disease has any relationship to the 
development of aspiration pneumonia.  Aspiration pneumonia 
was related to swallowing problems and airway compromise 
which had not been shown to be caused by general debilitation 
or disc disease.  It was usually related to either a vascular 
disease or some swallowing problem, or even other etiologies.  
However, none of these were related to the veteran's back 
condition or his medical service in general.

The Board finds that the opinion of the VA examiner outweighs 
the private opinions from Dr. S. and Dr. G.  The VA examiner 
reviewed the entire medical record.  The VA examiner also 
researched the issue.  The Board finds that this fact is 
particularly significant, as it shows the opinion is based on 
medical principles and research.

The Board acknowledges that the VA examiner cited only one of 
the private doctors by name.  The VA examiner's report, 
however, makes it clear that the examiner reviewed the entire 
claims file.  The VA examiner did not review the private 
medical opinions received in December 2006.  The changes made 
in the December 2006 versions of the private opinions only 
refer to the certainty with which Dr. S. and Dr. G. held 
their opinions.  They do not fundamentally change the 
underlying etiological opinions and thus the VA examiner's 
opinion remains relevant. 

The Board must also find that the post-service medical 
record, as a whole, provides evidence against this claim, 
indicating no association between the back disorder and the 
veteran's death during treatment for either disorder during 
the veteran's lifetime.  Simply stated, the post-service 
medical records treats the two conditions are completely 
separate. 

The Board has reviewed copies of articles submitted by the 
appellant to demonstrate that physical debilitation causing 
total immobilization is linked to the development of 
pneumonia.  However, these documents are too general in 
nature to provide, alone, the necessary evidence to show that 
the veteran's service-connected low back disability caused or 
contributed to his pneumonia.  See Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998).  The medical treatise, [textbook, or 
article] must provide more than speculative, generic 
statements not relevant to the veteran's claim but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  Wallin v. West, 11 Vet. App. 
509, 514 (1998).  The documents in the current case do not 
provide statements for the facts of the veteran's specific 
case.  Therefore, the Board concludes that they do not show 
to any degree of specificity a relationship or connection 
between the veteran's service-connected low back condition 
and his terminal pneumonia.

The Board recognizes the contentions by the appellant and the 
veteran's daughter that the veteran's service-connected low 
back condition contributed to his terminal pneumonia, in part 
by rendering him bedridden and unable to seek treatment for 
pneumonia or properly perform the physical therapy required 
to recover from pneumonia.  As laypersons, however, they are 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, their assertions cannot 
constitute competent medical evidence that the veteran's 
death was related to his service-connected low back 
disability.

The appellant also submitted numerous copies of past 
decisions by the Board.  However, it is a well-established 
doctrine of veterans' law that decisions of the Board have no 
precedential value.  See 38 C.F.R. § 20.1303 (2005); see also 
Lynch v. Gober, 11 Vet. App. 22, 27 (1997).  Because 
different medical and other evidence in the cases of other 
veterans may have resulted in the grant of service 
connection, the prior Board decision does not compel the 
conclusion that the facts in this case call for the grant of 
service connection for the cause of the veteran's death.  

In sum, the competent medical evidence demonstrates that the 
veteran's death was not related to service or a service-
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in July 2003 and November 
2006; a rating decision dated in August 2003; and a statement 
of the case dated in July 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
The November 2006 correspondence provided Dingess notice.  
Simply stated, based on the notice already provided to the 
appellant cited above, a further amended notice to the 
appellant would not provide a basis to grant this claim.  
Moreover, neither the appellant nor her representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the appellant.

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by § 5103(a).  Therefore, any failure to make 
a specific request in the VCAA letter is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA 
also obtained a VA medical opinion with respect to the claim 
on appeal.  Therefore, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.      


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


